Citation Nr: 0837405	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  06-32 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1943 to March 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO).  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a) (2) 
(West 2002).


FINDINGS OF FACT

1.  The veteran's service medical records show no evidence of 
bilateral hearing loss or of tinnitus in service or at 
service separation.

2.  The veteran has current diagnoses of bilateral hearing 
loss and tinnitus.

3.  The evidence of record does not relate the veteran's 
bilateral hearing loss or his tinnitus to his military 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in, or aggravated 
by, active military service, and sensorineural hearing loss 
in either ear cannot be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for service connection, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to initial 
adjudication of the veteran's claims, letters dated in July 
2005 and August 2005 satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the 
veteran was notified of regulations pertinent to the 
establishment of an effective date and of the disability 
rating by a letter dated in March 2006.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007) and Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (holding that 
although VCAA notice errors are presumed prejudicial, 
reversal is not required if VA can demonstrate that the error 
did not affect the essential fairness of the adjudication), 
cert. granted as Peake v. Sanders, ____ U.S.L.W. ____  (U.S. 
Jun. 16, 2008) (No. 07-1209).; Overton v. Nicholson, 20 Vet. 
App. 427 (2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded a VA examination in August 2005 and 
May 2006.  38 C.F.R. § 3.159(c) (4).  There is no indication 
in the record that any additional evidence, relevant to the 
issues decided herein, is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. at 473.   

Additionally, the Board has thoroughly reviewed all the 
evidence in the veteran's claims folder.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, all of 
the evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the case of sensorineural hearing loss, service connection 
may be granted if such disease is manifested in service, or 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Impaired hearing is 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  



Bilateral Hearing Loss

The veteran's service treatment records, to include his March 
1946 service separation examination, noted no evidence of 
bilateral hearing loss; the whisper test was noted to have 
resulted in normal clinical finding of 15/15 in each ear.  
There is also no postservice evidence of record, dated within 
one year of the veteran's service separation, showing 
bilateral hearing loss that manifested to a compensable 
degree.  Nevertheless, service connection for hearing loss 
can still be established if medical evidence shows that a 
current impaired hearing disability is actually due to 
incidents during service.  Hensley v. Brown, 5 Vet. App. 155 
(1993).  

Bilateral hearing loss is currently diagnosed.  The first 
diagnosis of bilateral hearing loss is noted in a September 
2003 VA outpatient treatment record and a September 2003 
audiology evaluation report.  In those records, the veteran 
reported that he experienced decreased hearing, longstanding 
in nature, right greater than left.  At that time, the 
veteran was diagnosed with asymmetric sensorineural hearing 
loss, with reduced word understanding.  An October 2003 VA 
outpatient treatment record noted that an audiological 
examination revealed significant hearing loss for which the 
use of amplification was indicated.  Loudness levels were 
assessed, and bilateral hearing aids were ordered at that 
time.  During the VA examination in August 2005, the veteran 
was diagnosed with stable symmetric sensorineural hearing 
loss, with reduced word understanding ability, bilaterally.  
During the VA examination in May 2006, the veteran was 
diagnosed with moderate-to-severe mid to high frequency 
sensorineural hearing loss, bilaterally.  

Despite evidence of a current disorder, the evidence of 
record does not show that the veteran's bilateral hearing 
loss is related to service.  In August 2005, a VA examiner 
indicated that the evidence did not support a finding that 
the veteran's bilateral hearing loss was related to his 
military service.  Specifically, the examiner indicated that 
because the veteran reported no complaints of hearing loss 
until early 2000, and based on the information the veteran 
provided during the examination, to conclude that the 
veteran's hearing loss was the result of inservice acoustic 
trauma would require resorting to "pure conjecture."  For 
this reason, the August 2005 VA 


opinion is essentially non-evidence, and is thus not 
competent evidence.  See 38 C.F.R. § 3.102 (2008); see also 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

Conversely, the May 2006 VA examiner concluded that it was 
not likely that the veteran's bilateral hearing loss was 
related to military service.  Specifically, the examiner 
noted that the veteran had normal hearing on service 
separation, and although he filed other claims for service 
connection in the years following, to include his claim in 
1958, he never mentioned that he experienced hearing loss.  
Based on this evidence, and the findings obtained during the 
examination, the VA examiner concluded that the bilateral 
hearing loss was more likely due to some other unknown 
etiology, and not military noise exposure.  There are no 
other objective, competent medical opinions to contradict 
this conclusion, and absent such a medical opinion, service 
connection for bilateral hearing loss is not warranted.

Because the medical evidence of record does not relate the 
veteran's bilateral hearing loss to his military service, the 
preponderance of the evidence is against this claim.  As 
such, the benefit of the doubt doctrine is inapplicable, and 
the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

The veteran's service medical records, to include his March 
1946 service separation examination, show no evidence of 
tinnitus.  Subsequent to service, a January 1958 VA 
examination report does not note tinnitus, and the veteran 
denied experiencing tinnitus during a VA outpatient visit in 
September 2003.  The first documented evidence of tinnitus is 
in the May 2006 VA examination report.  At that time, the 
veteran reported an infrequent, sporadic or short duration 
buzz in his ears.  He also indicated minimal problems with 
balance.  There is no other postservice evidence pertaining 
to tinnitus in the record.  Through his discussion in the 
report, the VA examiner diagnosed tinnitus.

However, the evidence of record does not relate the veteran's 
tinnitus to his military service.  The examiner indicated 
that the veteran did not note tinnitus in service or on 
service discharge in 1946, did not report experiencing 
tinnitus on VA examination in 1958, and specifically denied 
experiencing tinnitus as recently as 2003.  On this basis, 
coupled with the nature of tinnitus the veteran reported 
experiencing (short, sporadic, and infrequent), the examiner 
concluded that the veteran's tinnitus was "not unlike that 
of the normal hearing population" and was likely 
nonpathological, or not caused by the acoustic trauma noted.  
No other opinions of record contradict this conclusion.  
Accordingly, as the evidence of record does not relate the 
veteran's tinnitus to his military service, service 
connection for tinnitus is not warranted.

For the reasons discussed above, the preponderance of the 
evidence is against the veteran's claim for service 
connection for tinnitus.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


